341 So.2d 403 (1977)
GREATER BATON ROUGE AIRPORT DISTRICT et al.
v.
Mrs. Florence Hobgood HAYS et al.
No. 58979.
Supreme Court of Louisiana.
January 19, 1977.
Writ denied. The result is correct.
Additional concurring reasons.
We construe the judgment of the Court of Appeal as an award of the avigation servitude to the plaintiffs and a money judgment in favor of defendants.
SUMMERS, J., concurring. I am of the opinion the money judgment awarded defendants the interest which defendants contend is due.
DENNIS, J., is of the opinion the writ should be granted.